Memorandum

Per Curiam.

The landlord failed to prove that any written notice to desist from violating an obligation of the lease had been served upon the tenant and that he continued violation of such obligation thereafter; or that the tenant committed or permitted a nuisance (Rent Regulation for Housing in the New York City Defense-Rental Area, § 6, subd. [a], par. [3], eff. Nov. 1,1943; 8 Fed. Reg. 13918) or that a certificate had been issued to permit institution of proceedings on the ground that the tenant was objectionable (Rent Regulation for Housing in the New York City Defense-Rental Area, § 6, subd. [b], par. [1]; 8 Fed. Reg. 13918). While the assault on the janitor was a cowardly act properly brought to the attention of the tenant’s superiors, and' he is too easily provoked to threats to shoot, nevertheless in the absence of proof of commission of a nuisance or written notice to desist from violating an obligation of the lease or a certificate authorizing a proceeding based on some ground not covered by the Office of Price Administration Rega*172lation, the landlord failed to make a ease. The final order should be reversed on the law, with ten dollars costs, and petition dismissed.
MacCrate, McCooey and Steinbrink, JJ., concur.
Order reversed, etc.